The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification - Title
The new title is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2017/0373739) in view of Kim et al  (US 2017/0289921).

Consider claim:
1. Guo teaches the method implemented at a communication device, comprising: 
determining, based on a determined first power and a threshold power (transmission is ramped up to a threshold, paragraph 273), a mode of an antenna of the communication device from an omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273) and a directional mode, the threshold power being predefined for the omnidirectional mode o FAF the UPF to f the antenna (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273); and 
transmitting, to the further communication device, the signal via the antenna in the determined mode using the first power (UE transmits at determined power see paragraph 273).
Guo lacks a teaching of determining the first power by determining a pathloss between the communication device and a further communication device based on the signal received by the communication device from the further communication device; and determining a first power for transmitting a signal to a further communication device based on the determined path loss.  Kim teaches determining transmit power by:
determining a pathloss between the communication device and a further communication device based on the signal received by the communication device from the further communication device (received power used to determine path loss Kim figure 1 items S11, S12, paragraphs 48,49);
determining a first power for transmitting a signal to a further communication device based on the determined path loss (path loss used to determine transmit power Kim figure 1 item S13, paragraphs 50, 51).  Kim teaches that this method has advantages of minimizing battery consumption of a mobile (i.e. first communication device) while keeping received power that a base station (i.e. further communication device) requires, as described in Kim paragraph 9.  Therefore, it would have been obvious to one of ordinary skill in the art to determine that the first power for transmitting as shown in the claim in order to minimize battery consumption while meeting power requirements.   
 2. CANCELLED Guo teaches the method of claim 1, wherein determining the first power comprises: determining the first power based on loss of a path between the communication device and the further communication device.  
3. Guo teaches the method of claim 1, wherein determining the mode of the antenna comprises: in response to the first power being below the threshold power, determining the mode of the antenna to be the omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273); and in response to the first power exceeding the threshold power, determining the mode of the antenna to be the directional mode (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273).  
4. Guo teaches the method of claim 1, further comprising: in response to failing to receive, from the further communication, a first feedback to the signal, increasing the first power to a second power; and retransmitting, to the further communication device, the signal via the antenna in the determined mode using the second power (transmission is ramped up to a threshold, paragraph 273).  
5. Guo teaches the method of claim 1, wherein transmitting the signal via the antenna in the determined mode comprises: in response to the determined mode being the directional mode, determining, based on a first synchronization signal received from the further communication device, a first direction for transmitting the signal; and transmitting, in the first direction, the signal via the antenna in the directional mode using the first power (synchronization signal used in beamforming see paragraphs 229, 244).  
6. Guo teaches the method of claim 5, further comprising: in response to failing to receive a second feedback to the signal, increasing the first power to a third power; and retransmitting, in the first direction, the signal by the antenna in the directional mode using the third power (transmission is ramped up to a threshold, paragraph 273).  
7. The method of claim 5, further comprising: in response to failing to receive a third feedback to the signal retransmitted in the first direction (transmission is ramped up to a threshold, paragraph 273), determining a second direction based on a second synchronization signal received from the further communication device ( synchronization signal used in beamforming see paragraphs 229, 244); and retransmitting, in the second direction, the signal via the antenna in the directional mode using the first power (if max power is reached without a response beam sweeping would be necessary to find another cell paragraphs 206, 216).  

8. Guo teaches the communication device, comprising: 
an antenna (antennas see figure 2); 
at least one processor (processor see figure 2); and 
a memory coupled to the at least one processor (memory figure 2), the memory storing instructions therein, the instructions, when executed by the at least one processor (implementation as program code stored in memory, figure 3 item 312, paragraph 275, 277), causing the communication device to perform acts including: 
determining, based on a first determined power and a threshold power (transmission is ramped up to a threshold, paragraph 273), a mode of the antenna of the communication device from an omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273) and a directional mode, the threshold power being predefined for the omnidirectional mode of the antenna (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273); and 
transmitting, to the further communication device, the signal via the antenna in the determined mode using the first power (UE transmits at determined power see paragraph 273).  
Guo lacks a teaching of determining the first power by determining a pathloss between the communication device and a further communication device based on the signal received by the communication device from the further communication device; and determining a first power for transmitting a signal to a further communication device based on the determined path loss.  Kim teaches determining transmit power by:
determining a pathloss between the communication device and a further communication device based on the signal received by the communication device from the further communication device (received power used to determine path loss Kim figure 1 items S11, S12, paragraphs 48,49);
determining a first power for transmitting a signal to a further communication device based on the determined path loss (path loss used to determine transmit power Kim figure 1 item S13, paragraphs 50, 51).  Kim teaches that this method has advantages of minimizing battery consumption of a mobile (i.e. first communication device) while keeping received power that a base station (i.e. further communication device) requires, as described in Kim paragraph 9.  Therefore, it would have been obvious to one of ordinary skill in the art to determine that the first power for transmitting as shown in the claim in order to minimize battery consumption while meeting power requirements.   
9. CANCELLED Guo teaches the communication device of claim 8, wherein determining the first power comprises: determining the first power based on loss of a path between the communication device and the further communication device.  
10. Guo teaches the communication device of claim 8, wherein determining the mode of the antenna comprises: in response to the first power being below the threshold power, determining the mode of the antenna to be the omnidirectional mode (omnidirectional if beamforming is not used see paragraphs 246, 273); and in response to the first power exceeding the threshold power, determining the mode of the antenna to be the directional mode (directional, i.e. beamforming used if power exceeds threshold paragraphs 247, 273).  
11. Guo teaches the communication device of claim 8, wherein the acts further comprise: in response to failing to receive, from the further communication, a first feedback to the signal, increasing the first power to a second power; and retransmitting, to the further communication device, the signal via the antenna in the determined mode using the second power (transmission is ramped up to a threshold, paragraph 273).  
12. Guo teaches the communication device of claim 8, wherein transmitting the signal via the antenna in the determined mode comprises: in response to the determined mode being the directional mode, determining, based on a first synchronization signal received from the further communication device, a first direction for retransmitting the signal; and transmitting, in the first direction, the signal via the antenna in the directional mode using the first power  (synchronization signal used in beamforming see paragraphs 229, 244).  
13. Guo teaches the communication device of claim 12, wherein the acts further comprise: in response to failing to receive a second feedback to the signal, increasing the first power to a third power; and retransmitting, in the first direction, the signal by the antenna in the directional mode using the third power (transmission is ramped up to a threshold, paragraph 273).  
14. Guo teaches the communication device of claim 12, wherein the acts further comprise: in response to failing to receive a third feedback to the signal retransmitted in the first direction, determining a second direction based on a second synchronization signal received from the further communication device (synchronization signal used in beamforming see paragraphs 229, 244); and retransmitting, in the second direction, the signal via the antenna in the directional mode using the first power (if max power is reached without a response beam sweeping would be necessary to find another cell paragraphs 206, 216).  

15. Guo teaches the non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 1 (implementation as program code stored in memory, figure 3 item 312, paragraph 275, 277).  

16. Guo in view of Kim teaches the method of claim 1 wherein the received signal from the further communication device is compared to a reference signal to determine the path loss (reference signal see Kim paragraph 48).
17. Guo in view of Kim teaches the method of claim 1, wherein the received signal from the further communication device is a synchronization signal.  Official Notice is taken that it is notoriously well known in the art to use a synchronization signals as a reference signals.  Therefore, it would have been obvious to one of ordinary skill in the art to modify goal in view of Kim as shown in the claim in order to limit signaling overhead by providing both synchronization and power control as the same signal.
18. Guo in view of Kim teaches the communication device of claim 8 wherein the received signal from the further communication device is compared to a reference signal to determine the path loss (reference signal see Kim paragraph 48).
19. Guo in view of Kim teaches the communication device of claim 8, wherein the received signal from the further communication device is a synchronization signal.    Official Notice is taken that it is notoriously well known in the art to use a synchronization signals as a reference signals.  Therefore, it would have been obvious to one of ordinary skill in the art to modify goal in view of Kim as shown in the claim in order to limit signaling overhead by providing both synchronization and power control as the same signal.

Response to Amendment
Applicant's arguments with respect to claims  1, 3-8, 10-19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached on 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
(571) 272-7887